In a matrimonial action in which the parties were divorced by judgment dated August 18, 1987, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Corrado, J.), dated November 20, 1990, as, upon reargument, adhered to a determination made in an order dated September 4, 1990, denying the defendant’s motion to resettle the decretal paragraphs of a judgment.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from an order made upon reargument which adheres to the determination in an order denying a motion to resettle the decretal paragraphs of a judgment (see, Zagami v Zagami, 173 AD2d 698; Schanback v Schanback, 159 AD2d 498; Stockfield v Stockfield, 131 AD2d 834; Blume v Blume, 124 AD2d 771). Lawrence, J. P., Copertino, Pizzuto and Santucci, JJ., concur.